AQ 91 (Rev 8/01) Ge@SEchmgatMj-01176 Document 1 Filed on 05/22/19 in TXSD_Page 1 of 1,

United States District Court

 

 

 

SOUTHERN DISTRICT OF : TEXAS
UNITED STATES OF AMERICA McAllen Division
. v. -  pnited States District COFRIMINAL COMPLAINT
Maria De Jesus SALINAS-Calderon Southern Distritt Of Texas
FI
YOB: 1967 Case Number:
COC: Mexico MAY 2 2 2019 7 .
+ M-19- ~
: David J. Bradley, Clerk, IN “
{ the undersigned complainant, state the following is true and correct to the best of my
knowledge and belief: On or about May 16, 2019 in Hidalgo County, in
the Southern District of — lexas defendant(s) did,

 

 

knowing or in reckless disregard of the fact that aliens have come to, entered, or remain in the United States in
violation of law, transports, or moves or attempts to transport or move such aliens within the United States by means
of transportation or otherwise, in furtherance of such violation of law and conspired to bring alien to the United

States disregarding any official action which may later be taken to such alien

in violation of Title 8 United States Code, Section(s) _1324(a)(1)(A)(ii) & 1324(a)(1)(A)(v)
I further state that Iam a(n) _Customs and Border Protection Officer and that this complaint is based on the
following facts:

On May 16, the defendant, MARIA DE JESUS SALINAS-CALDERON, a lawful permanent resident of the United

States, attempted to bring illegally into the United States through the Donna, Texas Port of Entry, HILARION
CISNEROS-RIOS, a Mexican citizen with a United States counterfeit visa.

 

At primary inspection, the defendant provided her LPR Card and a Border Crossing Card (BCC) for HILARION
CISNEROS-RIOS to a U.S. Customs and Border Protection (CBP) officer. The defendant claimed that the passenger
in her vehicle, HILARION CISNEROS-RIOS, was her brother-in-law. Upon further inspection of CISNEROS’ BCC,
the CBP officer discovered the BCC was counterfeit. The defendant and HILARION CISNEROS-RIOS were then
escorted to secondary for further inspection.

During a subsequent interview, defendant stated that HILARION-CISNEROS-RIOS was her common law husband.
Defendant further stated that she was aware that HILARION CISNEROS-RIOS was an illegal alien in the United
States and that he had crossed into the United States previously by wading the river around Sullivan, City Texas.
Defendant stated that she also believed HILARION CISNEROS-RIOS had been previously removed by Border
Patrol. During interview, the defendant admitted she purchased the Border Crossing Card for HILARION
CISNEROS-RIOS from her brother for $1,800. The defendant stated that her brother purchased the countefeit Border
Crossing Card from an unknown individual in Mission, Texas.

The Mexican citizen, HILIARION CISNEROS-RIOS was processed under 8USC1326.
Continued on the attached sheet and made a part of this complainf: [| Yes No

     

 

igwature of Complainant
Lorenzo Botello
Printed Name of Complainant

May 22, 2019 at Mcallen, Texas sg

Date City and State
Scott Hacker (eo
U.S. Magistrate Judge

Name and Title of Judicial Officer : Signatur, dicigi Officer
